DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: Ootsuka et al (US 5,264,748) teaches a stator core having an insulator that is annular and having recesses.  Yamashita et al (US 6,084,328) teaches an axial fan having a washer at a lower end of a shaft to prevent the fan from coming off.  Hsieh (US 6,267,567) teaches an axial fan having a shaft with an annular groove, wherein a collar is placed around the annular groove.  Lin (US 6,700,257), Horng et al (US 7,342,336) and Horng et al (US 6,720,694) teaches an axial fan having a shaft with a recessed lower body to fit a retaining ring.  Saito et al (US 7,622,837) teaches a hydrodynamic bearing having a flange dynamic pressure grooves.  The prior art does not teach nor render obvious a fan dynamic pressure structure having an oil containing sintered metal powder bearing having a bushing body with a centered shaft hole, an axial shaft of a fan assembly that penetrates through the shaft hole and the axial shaft comprising an annular groove, and an annular dynamic pressure piece having an insertion hole and an annular body surrounding the insertion hole, wherein the insertion hole is fixed in the annular groove, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747